DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-13, 16-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya US 2008/0284963.
Regarding claim 1 and 11, Kamiya teaches display device comprising an array substrate (fig. 5), comprising: a substrate body (103); and a sealant coating region (101) , which is on a perimeter edge of the substrate body, in which a sealant is coated, and which comprises a first region provided with a metal trace structure (542), wherein the sealant coating region further comprises a region provided with a metal structure (532), and a difference between an area of the metal structure and that of the metal trace structure is smaller than a threshold.
Regarding claim 2 and 12, Kamiya teaches the metal structure has a plurality of metal bumps (532) disposed at intervals.
Regarding claim 3 and 13, Kamiya teaches the metal trace structure comprises a plurality of metal traces arranged at intervals ( 532 see fig. 5), and an arrangement of the metal structure is substantially the same as that of the metal trace structure (542).
Regarding claim 6 and 16, Kimiya teaches an area of the metal structure (532) is substantially the same as that of the metal trace structure (542).
Regarding claim 7 and 17, Kimiya teaches the substrate body is further provided with a display region enclosed within the sealant coating region (within 101), the metal structure (535) is located in a second region of the sealant coating region, and the first region (542) is located on a first side of the display region and the second region is on a second side of the display region, which is arranged adjacent(Kamiya shows second region is adjacent) to or opposite to the first side.
Regarding claim 8 and 18, Kamiya teaches the metal structure is disposed in a same layer as the metal trace structure [0086] and see fig. 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Kitajima US 2012/0257132.
Regarding claim 3 and 13, Kamiya teaches all the limitations of claim 3/13 except  the metal bump is in the form of a square having a side of 2 to 10 micrometers, and the interval between two adjacent squares ranges from 2 to 10 micrometers.
Regarding claim 4 and 14, Kamiya teaches all the limitations of claim 4/14 except the array substrate according to claim 2, wherein the metal bump is in the form of a circle having a diameter of 2 to 10 micrometers, and the interval between two adjacent circles ranges from 2 to 10 micrometers.
Kitajima teaches similar metal structures intervals of 5 micron and length (correlates to side length )of 7-16 micron for maintaining aperture ratio.
MPEP 2144.05 states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding the shape MPEP 2144.04 states:
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
It does not appear having squares or circles provides a significant different over the rectangular metal structures of Jo.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jo in view of Kitajima to maintain a good aperture ratio and alter the shape as needed.

Claim 9-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Mochizuki US 2007/00247582.
Regarding claim 9 and 19, Kamiya teaches all the limitations of claim 9 except a gate metal layer and a source-and-drain metal layer are on the substrate body, and the metal structure is disposed in a same layer as the gate metal layer, or the metal structure is disposed in a same layer as the source-and-drain metal layer.  Mochizuki teaches a similar metal structure (dummy wiring) can be formed on any conductive layer as needed (see [0019])
Regarding claim 10 and 20, Kamiya teaches all the limitations of claim 10 except the metal structure is not connected to any external signals. Mochizuki teaches a similar metal structure connected to a ground potential for shielding electromagnetic interference (see [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jo in view of Mochizuki to provide shielding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871